
	
		I
		112th CONGRESS
		1st Session
		H. R. 3416
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2011
			Mrs. Maloney (for
			 herself, Mr. Frank of Massachusetts,
			 and Mr. Lynch) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend title 31, United States Code, to ensure that
		  persons who form corporations or limited liability companies in the United
		  States disclose the beneficial owners of those corporations or limited
		  liability companies, in order to prevent wrongdoers from exploiting United
		  States corporations and limited liability companies for criminal gain, to
		  assist law enforcement in detecting, preventing, and punishing terrorism, money
		  laundering, and other misconduct involving United States corporations and
		  limited liability companies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Incorporation Transparency and Law
			 Enforcement Assistance Act.
		2.FindingsCongress finds the following:
			(1)Nearly 2,000,000
			 corporations and limited liability companies are being formed under the laws of
			 the States each year.
			(2)Very few States
			 obtain meaningful information about the beneficial owners of the corporations
			 and limited liability companies formed under their laws.
			(3)A
			 person forming a corporation or limited liability company within the United
			 States typically provides less information to the State of incorporation than
			 is needed to obtain a bank account or driver's license and typically does not
			 name a single beneficial owner.
			(4)Criminals have
			 exploited the weaknesses in State formation procedures to conceal their
			 identities when forming corporations or limited liability companies in the
			 United States, and have then used the newly created entities to commit crimes
			 affecting interstate and international commerce such as terrorism, drug
			 trafficking, money laundering, tax evasion, securities fraud, financial fraud,
			 and acts of foreign corruption.
			(5)Law enforcement
			 efforts to investigate corporations and limited liability companies suspected
			 of committing crimes have been impeded by the lack of available beneficial
			 ownership information, as documented in reports and testimony by officials from
			 the Department of Justice, the Department of Homeland Security, the Financial
			 Crimes Enforcement Network of the Department of the Treasury, the Internal
			 Revenue Service, and the Government Accountability Office, and others.
			(6)In July 2006, a
			 leading international anti-money laundering organization, the Financial Action
			 Task Force on Money Laundering (in this section referred to as the
			 FATF), of which the United States is a member, issued a report
			 that criticizes the United States for failing to comply with a FATF standard on
			 the need to collect beneficial ownership information and urged the United
			 States to correct this deficiency by July 2008.
			(7)In response to the
			 FATF report, the United States has repeatedly urged the States to strengthen
			 their incorporation practices by obtaining beneficial ownership information for
			 the corporations and limited liability companies formed under the laws of such
			 States.
			(8)Many States have
			 established automated procedures that allow a person to form a new corporation
			 or limited liability company within the State within 24 hours of filing an
			 online application, without any prior review of the application by a State
			 official. In exchange for a substantial fee, 2 States will form a corporation
			 within 1 hour of a request.
			(9)Dozens of Internet
			 Web sites highlight the anonymity of beneficial owners allowed under the
			 incorporation practices of some States, point to those practices as a reason to
			 incorporate in those States, and list those States together with offshore
			 jurisdictions as preferred locations for the formation of new corporations,
			 essentially providing an open invitation to criminals and other wrongdoers to
			 form entities within the United States.
			(10)In contrast to
			 practices in the United States, all 27 countries in the European Union are
			 required to have formation agents identify the beneficial owners of the
			 corporations formed under the laws of the country.
			(11)To reduce the
			 vulnerability of the United States to wrongdoing by United States corporations
			 and limited liability companies with hidden owners, to protect interstate and
			 international commerce from criminals misusing United States corporations and
			 limited liability companies, to strengthen law enforcement investigations of
			 suspect corporations and limited liability companies, to set minimum standards
			 for and level the playing field among State incorporation practices, and to
			 bring the United States into compliance with its international anti-money
			 laundering standards, Federal legislation is needed to require the States to
			 obtain beneficial ownership information for the corporations and limited
			 liability companies formed under the laws of such States.
			3.Transparent
			 incorporation practices
			(a)Transparent
			 incorporation practices
				(1)In
			 generalChapter 53 of title 31, United States Code, is amended by
			 inserting after section 5332 the following new section:
					
						5333.Transparent
				incorporation practices
							(a)Reporting
				requirements
								(1)In
				generalNot later than the beginning of fiscal year 2014, the
				Secretary of the Treasury shall issue regulations requiring each corporation
				and limited liability company formed in a State that does not have a formation
				system described under subsection (b) to file with the Secretary such
				information as the corporation or limited liability company would be required
				to provide the State if such State had a formation system described under
				subsection (b).
								(2)Disclosure of
				beneficial ownership informationBeneficial ownership information
				reported to the Secretary of the Treasury pursuant to paragraph (1) shall be
				provided by the Secretary of the Treasury upon receipt of—
									(A)a civil or
				criminal subpoena or summons from a State agency, Federal agency, or
				congressional committee or subcommittee requesting such information;
									(B)a written request made by a Federal agency
				on behalf of another country under an international treaty, agreement, or
				convention, or an order under section 3512 of title 18, United States Code, or
				section 1782 of title 28, United States Code, issued in response to a request
				for assistance from a foreign country; or
									(C)a written request made by the Financial
				Crimes Enforcement Network of the Department of the Treasury.
									(b)Formation
				system
								(1)In
				generalWith respect to a State, a formation system is described
				under this subsection if it meets the following requirements:
									(A)Identification
				of beneficial ownersExcept as provided in paragraphs (2) and
				(4), and subject to paragraph (3), each applicant to form a corporation or
				limited liability company under the laws of the State is required to provide to
				the State during the formation process a list of the beneficial owners of the
				corporation or limited liability company that—
										(i)except as provided
				in subparagraph (F), identifies each beneficial owner by—
											(I)name;
											(II)current street
				address; and
											(III)a unique
				identifying number from a non-expired passport issued by the United States or a
				non-expired drivers license issued by a State; and
											(ii)if the applicant is not the beneficial
				owner, provides the identification information described in clause (i) relating
				to the applicant.
										(B)Updated
				informationFor each corporation or limited liability company
				formed under the laws of the State—
										(i)the corporation or limited liability
				company is required by the State to update the list of the beneficial owners of
				the corporation or limited liability company by providing the information
				described in subparagraph (A) to the State not later than 60 days after the
				date of any change in the list of beneficial owners or the information required
				to be provided relating to each beneficial owner;
										(ii)in the case of a
				corporation or limited liability company formed or acquired by a formation
				agent and retained by the formation agent as a beneficial owner for transfer to
				another person, the formation agent is required by the State to submit to the
				State an updated list of the beneficial owners and the information described in
				subparagraph (A) for each such beneficial owner not later than 10 days after
				date on which the formation agent transfers the corporation or limited
				liability company to another person; and
										(iii)the corporation
				or limited liability company is required by the State to submit to the State an
				annual filing containing the list of the beneficial owners of the corporation
				or limited liability company and the information described in subparagraph (A)
				for each such beneficial owner.
										(C)Retention of
				informationBeneficial ownership information relating to each
				corporation or limited liability company formed under the laws of the State is
				required to be maintained by the State until the end of the 5-year period
				beginning on the date that the corporation or limited liability company
				terminates under the laws of the State.
									(D)Information
				requestsBeneficial ownership information relating to each
				corporation or limited liability company formed under the laws of the State
				shall be provided by the State upon receipt of—
										(i)a
				civil or criminal subpoena or summons from a State agency, Federal agency, or
				congressional committee or subcommittee requesting such information;
										(ii)a
				written request made by a Federal agency on behalf of another country under an
				international treaty, agreement, or convention, or section 1782 of title 28,
				United States Code; or
										(iii)a written
				request made by the Financial Crimes Enforcement Network.
										(E)No bearer share
				corporations or limited liability companiesA corporation or
				limited liability company formed under the laws of the State may not issue a
				certificate in bearer form evidencing either a whole or fractional interest in
				the corporation or limited liability company.
									(2)States that
				license formation agents
									(A)In
				generalNotwithstanding paragraph (1), a State described in
				subparagraph (B) may permit an applicant to form a corporation or limited
				liability company under the laws of the State, or a corporation or limited
				liability company formed under the laws of the State, to provide the required
				information to a licensed formation agent residing in the State, instead of to
				the State directly, if the application under paragraph (1)(A) or the update
				under paragraph (1)(B) contains—
										(i)the name, current
				business address, contact information, and licensing number of the licensed
				formation agent that has agreed to maintain the information required under this
				subsection; and
										(ii)a
				certification by the licensed formation agent that the licensed formation agent
				has possession of the information required under this subsection and will
				maintain the information in the State licensing the licensed formation agent in
				accordance with State law.
										(B)States
				describedA State described in this subparagraph is a State that
				maintains a formal licensing system for formation agents that requires a
				formation agent to register with the State, meet standards for fitness and
				honesty, maintain a physical office and records within the State, undergo
				regular monitoring, and be subject to sanctions for noncompliance with State
				requirements.
									(C)Licensed
				formation agent dutiesA licensed formation agent that receives
				beneficial ownership information under State law in accordance with this
				paragraph shall—
										(i)maintain the
				information in the State in which the corporation or limited liability company
				is being or has been formed in the same manner as required for States under
				paragraph (1)(C);
										(ii)provide the
				information under the same circumstances as required for States under paragraph
				(1)(D); and
										(iii)perform the
				duties of a formation agent under paragraph (3).
										(D)Termination of
				relationship
										(i)In
				generalExcept as provided in clause (ii), a licensed formation
				agent that receives beneficial ownership information relating to a corporation
				or limited liability company under State law in accordance with this paragraph
				and that resigns, dissolves, or otherwise ends a relationship with the
				corporation or limited liability company shall promptly—
											(I)notify the State
				in writing that the licensed formation agent has resigned or ended the
				relationship; and
											(II)transmit all
				beneficial ownership information relating to the corporation or limited
				liability company in the possession of the licensed formation agent to the
				licensing State.
											(ii)ExceptionIf
				a licensed formation agent receives written instructions from a corporation or
				limited liability company, the licensed formation agent may transmit the
				beneficial ownership information relating to the corporation or limited
				liability company to another licensed formation agent that is within the same
				State and has agreed to maintain the information in accordance with this
				section.
										(iii)Notice to
				StateIf a licensed formation agent provides beneficial ownership
				information to another licensed formation agent under clause (ii), the licensed
				formation agent providing the information shall promptly notify in writing the
				State under the laws of which the corporation or limited liability company is
				formed of the identity of the licensed formation agent receiving the
				information.
										(3)Certain
				beneficial ownersIf an applicant to form a corporation or
				limited liability company or a beneficial owner, officer, director, or similar
				agent of a corporation or limited liability company who is required to provide
				identification information under this subsection does not have a nonexpired
				passport issued by the United States or a nonexpired drivers license or
				identification card issued by a State, each application described in paragraph
				(1)(A) and each update described in paragraph (1)(B) shall include a
				certification by a formation agent residing in the State that the formation
				agent—
									(A)has obtained for
				each such person a current residential or business street address and a legible
				and credible copy of the pages of a nonexpired passport issued by the
				government of a foreign country bearing a photograph, date of birth, and unique
				identifying information for the person;
									(B)has verified the
				name, address, and identity of each such person;
									(C)will provide the
				information described in subparagraph (A) and the proof of verification
				described in subparagraph (B) upon request under the same circumstances as
				required for States under paragraph (1)(D); and
									(D)will retain the
				information and proof of verification under this paragraph in the State in
				which the corporation or limited liability company is being or has been formed
				until the end of the 5-year period beginning on the date that the corporation
				or limited liability company terminates under the laws of the State.
									(4)Exempt
				entities
									(A)In
				generalA formation system described in paragraph (1) shall
				require that an application for an entity described in subparagraph (C) or (D)
				of subsection (d)(2) that is proposed to be formed under the laws of a State
				and that will be exempt from the beneficial ownership disclosure requirements
				under this subsection shall include in the application a certification by the
				applicant, or a prospective officer, director, or similar agent of the
				entity—
										(i)identifying the
				specific provision of subsection (d)(2) under which the entity proposed to be
				formed would be exempt from the beneficial ownership disclosure requirements
				under paragraphs (1), (2), and (3);
										(ii)stating that the
				entity proposed to be formed meets the requirements for an entity described
				under such provision of subsection (d)(2); and
										(iii)providing
				identification information for the applicant or prospective officer, director,
				or similar agent making the certification in the same manner as provided under
				paragraph (1) or (3).
										(B)Existing
				entitiesOn and after the date that is 2 years after the
				effective date of the amendments to the formation system of a State made to
				comply with this section, an entity formed under the laws of the State before
				such effective date shall be considered to be a corporation or limited
				liability company for purposes of, and shall be subject to the requirements of,
				this subsection unless an officer, director, or similar agent of the entity
				submits to the State a certification—
										(i)identifying the
				specific provision of subsection (d)(2) under which the entity is exempt from
				the requirements under paragraphs (1), (2), and (3);
										(ii)stating that the
				entity meets the requirements for an entity described under such provision of
				subsection (d)(2); and
										(iii)providing
				identification information for the officer, director, or similar agent making
				the certification in the same manner as provided under paragraph (1) or
				(3).
										(C)Exempt entities
				having ownership interestIf an entity described in subparagraph
				(C) or (D) of subsection (d)(2) has or will have an ownership interest in a
				corporation or limited liability company formed or to be formed under the laws
				of a State, the applicant, corporation, or limited liability company in which
				the entity has or will have the ownership interest shall provide the
				information required under this subsection relating to the entity, except that
				the entity shall not be required to provide information regarding any natural
				person who has an ownership interest in, exercises substantial control over, or
				receives substantial economic benefits from the entity.
									(c)Penalties
								(1)In
				generalIt shall be unlawful for—
									(A)any person to
				affect interstate or foreign commerce by—
										(i)knowingly
				providing, or attempting to provide, false or fraudulent beneficial ownership
				information, including a false or fraudulent identifying photograph, to a State
				or licensed formation agent under State law in accordance with this
				section;
										(ii)willfully failing
				to provide complete or updated beneficial ownership information to a State or
				licensed formation agent under State law in accordance with this section;
				or
										(iii)knowingly disclosing the existence of a
				subpoena, summons, or other request for beneficial ownership information,
				except—
											(I)to the extent
				necessary to fulfill the authorized request; or
											(II)as authorized by
				the entity that issued the subpoena, summons, or other request; or
											(B)in the case of a formation agent, knowingly
				failing to obtain or maintain credible, legible, and updated beneficial
				ownership information, including any required identifying photograph.
									(2)Civil and
				criminal penaltiesIn addition to any civil or criminal penalty
				that may be imposed by a State, any person who violates paragraph (1)—
									(A)shall be liable to
				the United States for a civil penalty of not more than $10,000; and
									(B)may be fined under title 18, United States
				Code, imprisoned for not more than 3 years, or both.
									(d)DefinitionsFor
				the purposes of this section:
								(1)Beneficial
				owner
									(A)In
				generalExcept as provided in subparagraph (B), with respect to a
				corporation or limited liability company, the term beneficial
				owner means a natural person who—
										(i)directly or indirectly, has at least as
				great an ownership interest in the corporation or limited liability company as
				any other natural person; or
										(ii)has
				responsibility for directing the regular operations of the corporation or
				limited liability company.
										(B)ExceptionsThe
				term beneficial owner does not include—
										(i)a
				minor child; or
										(ii)a
				person acting as a nominee, intermediary, custodian, or agent on behalf of
				another person.
										(C)Applicability of
				exceptionsThe exceptions under subparagraph (B) shall not apply
				if used for the purpose of evading or circumventing the provisions of
				subparagraph (A) or subsection (a).
									(2)Corporation;
				limited liability companyThe terms corporation and
				limited liability company—
									(A)have the meanings
				given such terms under the laws of the applicable State;
									(B)include any non-United States entity
				eligible for registration or registered to do business as a corporation or
				limited liability company under the laws of the applicable State;
									(C)do not include any
				entity that is, and discloses in the application by the entity to form under
				the laws of the State or, if the entity was formed before the date of the
				enactment of this section, in a filing with the State under State law—
										(i)a
				business concern that is an issuer of a class of securities registered under
				section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 781) or that is
				required to file reports under section 15(d) of that Act (15 U.S.C.
				78o(d));
										(ii)a
				business concern constituted or sponsored by a State, a political subdivision
				of a State, under an interstate compact between 2 or more States, by a
				department or agency of the United States, or under the laws of the United
				States;
										(iii)a depository
				institution (as defined in section 3 of the Federal Deposit Insurance Act (12
				U.S.C. 1813));
										(iv)a
				credit union (as defined in section 101 of the Federal Credit Union Act (12
				U.S.C. 1752));
										(v)a
				bank holding company (as defined in section 2 of the Bank Holding Company Act
				of 1956 (12 U.S.C. 1841));
										(vi)a
				broker or dealer (as defined in section 3 of the Securities Exchange Act of
				1934 (15 U.S.C. 78c)) that is registered under section 15 of the Securities and
				Exchange Act of 1934 (15 U.S.C. 78o);
										(vii)an exchange or
				clearing agency (as defined in section 3 of the Securities Exchange Act of 1934
				(15 U.S.C. 78c)) that is registered under section 6 or 17A of the Securities
				Exchange Act of 1934 (15 U.S.C. 78f and 78q–1);
										(viii)an investment
				company (as defined in section 3 of the Investment Company Act of 1940 (15
				U.S.C. 80a–3)) or an investment advisor (as defined in section 202(11) of the
				Investment Advisors Act of 1940 (15 U.S.C. 80b–2(11)), if the company or
				adviser is registered with the Securities and Exchange Commission, or has filed
				an application for registration which has not been denied, under the Investment
				Company Act of 1940 (15 U.S.C. 80a–1 et seq.) or the Investment Advisor Act of
				1940 (15 U.S.C. 80b–1 et seq.);
										(ix)an insurance
				company (as defined in section 2 of the Investment Company Act of 1940 (15
				U.S.C. 80a–2));
										(x)a
				registered entity (as defined in section 1a of the Commodity Exchange Act (7
				U.S.C. 1a)), or a futures commission merchant, introducing broker, commodity
				pool operator, or commodity trading advisor (as defined in section 1a of the
				Commodity Exchange Act (7 U.S.C. 1a)) that is registered with the Commodity
				Futures Trading Commission;
										(xi)a
				public accounting firm registered in accordance with section 102 of the
				Sarbanes–Oxley Act (15 U.S.C. 7212);
										(xii)a public utility
				that provides telecommunications service, electrical power, natural gas, or
				water and sewer services, within the United States;
										(xiii)a charity or
				nonprofit entity that is described in section 501(c), 527, or 4947(a)(1) of the
				Internal Revenue Code of 1986, has not been denied tax exempt status, and has
				filed the most recently due annual information return with the Internal Revenue
				Service, if required to file such a return;
										(xiv)any business concern that—
											(I)employs more than
				20 employees on a full time basis in the United States;
											(II)files income tax
				returns in the United States demonstrating more than $10,000,000 in gross
				receipts or sales; and
											(III)has an operating
				presence at a physical office within the United States; or
											(xv)any corporation
				or limited liability company formed and owned by an entity described in clause
				(i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xi), (xii),
				(xiii), or (xiv); and
										(D)do not include any individual business
				concern or class of business concerns which the Secretary of the Treasury, with
				the written concurrence of the Attorney General of the United States, has
				determined in writing should be exempt from the requirements of subsection (a),
				because requiring beneficial ownership information from the business concern
				would not serve the public interest and would not assist law enforcement
				efforts to detect, prevent, or punish terrorism, money laundering, tax evasion,
				or other misconduct.
									(3)Formation
				agentThe term formation agent means a person who,
				for compensation—
									(A)acts on behalf of
				another person to assist in the formation of a corporation or limited liability
				company under the laws of a State; or
									(B)purchases, sells, or transfers the public
				records that form a corporation or limited liability
				company.
									.
				(2)RulemakingTo carry out this Act and the amendments
			 made by this Act, the Secretary of the Treasury, in consultation with the
			 Secretary of Homeland Security and the Attorney General of the United States,
			 may issue guidance or a rule to—
					(A)clarify the definitions under section
			 5333(d) of title 31, United States Code, as added by paragraph (1); and
					(B)specify how to
			 verify beneficial ownership information or other identification information for
			 purposes of such section 5333, including whether the verification procedures
			 specified in section 5333(b)(3) should apply to all applicants under section
			 5333(b)(1) or whether such verification process should require the notarization
			 of signatures.
					(3)Conforming
			 amendmentsTitle 31, United States Code, is amended—
					(A)in section
			 5321(a)—
						(i)in
			 paragraph (1), by striking sections 5314 and 5315 each place it
			 appears and inserting sections 5314, 5315, and 5333; and
						(ii)in
			 paragraph (6), by inserting (except section 5333) after
			 subchapter each place it appears; and
						(B)in section 5322, by striking section
			 5315 or 5324 each place it appears and inserting section 5315,
			 5324, or 5333.
					(4)Table of
			 contentsThe table of contents of chapter 53 of title 31, United
			 States Code, is amended by inserting after the item relating to section 5332
			 the following:
					
						
							Sec. 5333. Transparent incorporation
				practices.
						
						.
				(5)Restrictions on
			 public accessA State
			 may—
					(A)restrict public
			 access to all or any portion of the beneficial ownership information provided
			 to the State as described under section 5332 of title 31, United States Code,
			 as added by this Act; and
					(B)by statute,
			 regulation, order, or interpretation adopted or issued by the State after the
			 date of enactment of this Act, provide for public access to all or any portion
			 of such information.
					(6)No duty of
			 verificationThis Act and the amendments made by this Act do not
			 impose any obligation on a State to verify the name, address, or identity of a
			 beneficial owner whose information is submitted to such State under section
			 5333 of title 31, United States Code, as added by this Act.
				(b)Funding
			 authorization
				(1)In
			 generalTo carry out section 5333 of title 31, United States
			 Code, during the 3-year period beginning on the date of enactment of this Act,
			 funds shall be made available to each State to pay reasonable costs relating to
			 compliance with the requirements of such section.
				(2)Funding
			 sourcesTo protect the United States against the misuse of United
			 States corporations and limited liability companies with hidden owners, funds
			 shall be provided to each State to carry out the purposes described in
			 paragraph (1) from one or more of the following sources:
					(A)Upon application
			 by a State, and without further appropriation, the Secretary of the Treasury
			 may make available to the State unobligated balances described in section
			 9703(g)(4)(B) of title 31, United States Code, in the Department of the
			 Treasury Forfeiture Fund established under
			 section
			 9703(a) of title 31, United States Code.
					(B)Upon application
			 by a State, after consultation with the Secretary of the Treasury, and without
			 further appropriation, the Attorney General of the United States may make
			 available to the State excess unobligated balances (as defined in section
			 524(c)(8)(D) of title 28, United States Code) in the Department of Justice
			 Assets Forfeiture Fund established under
			 section
			 524(c) of title 28, United States Code.
					(3)Maximum
			 amounts
					(A)Department of
			 the TreasuryThe Secretary of the Treasury may not make available
			 to States a total of more than $20,000,000 under paragraph (2)(A).
					(B)Department of
			 JusticeThe Attorney General of the United States may not make
			 available to States a total of more than $10,000,000 under paragraph
			 (2)(B).
					(4)RulemakingNot
			 later than the end of the 180-day period beginning on the date of the enactment
			 of this Act, the Secretary of the Treasury and the Attorney General shall,
			 jointly, issue regulations setting forth the procedures for States to apply for
			 funds under this subsection, including determining which State measures should
			 be funded to assess, plan, develop, test, or implement relevant policies,
			 procedures, or system modifications.
				(c)Compliance
			 ReportNothing in this
			 section or the amendments made by this section authorizes the Secretary of the
			 Treasury to withhold from a State any funding otherwise available to the State
			 because of a failure by that State to comply with section 5333 of title 31,
			 United States Code. Not later than June 1, 2014, the Comptroller General of the
			 United States shall submit to the Committee on Financial Services of the House
			 of Representatives and the Committee on Homeland Security and Governmental
			 Affairs of the Senate a report—
				(1)identifying which
			 States obtain beneficial ownership information as described in such section
			 5333;
				(2)with respect to each State that does not
			 obtain such information, whether corporations and limited liability companies
			 formed under the laws of such State are in compliance with such section 5333
			 and providing the specified beneficial ownership information to the Secretary
			 of the Treasury; and
				(3)whether the Department of the Treasury is
			 in compliance with such section 5333 and, if not, what steps it must take to
			 come into compliance with this section.
				(d)Federal
			 contractorsNot later than
			 the beginning of fiscal year 2014, the Administrator for Federal Procurement
			 Policy shall revise the Federal Acquisition Regulation maintained under
			 section
			 1303(a)(1) of title 41, United States Code, to require any
			 contractor who is subject to the requirement to disclose beneficial ownership
			 information under section 5333 of title 31, United States Code, to provide the
			 information required to be disclosed under such section to the Federal
			 Government as part of any bid or proposal for a contract with a value threshold
			 in excess of the simplified acquisition threshold under section 134 of title
			 41, United States Code.
			(e)Anti-Money
			 laundering obligations of formation agents
				(1)In
			 generalSection 5312(a)(2) of title 31, United States Code, is
			 amended—
					(A)in subparagraph
			 (Y), by striking or at the end;
					(B)by redesignating
			 subparagraph (Z) as subparagraph (AA); and
					(C)by inserting after
			 subparagraph (Y) the following:
						
							(Z)any person who, for compensation—
								(i)acts on behalf of
				another person to form, or assist in formation of, a corporation or limited
				liability company under the laws of a State; or
								(ii)purchases, sells,
				or transfers the public records that form a corporation or limited liability
				company;
				or
								.
					(2)Deadline for
			 anti-money laundering rule for formation agents
					(A)Proposed
			 ruleNot later than 120 days after the date of enactment of this
			 Act, the Secretary of the Treasury, in consultation with the Attorney General
			 of the United States and the Commissioner of the Internal Revenue Service,
			 shall publish a proposed rule in the Federal Register requiring persons
			 described in section 5312(a)(2)(Z) of title 31, United States Code, as amended
			 by this subsection, to establish anti-money laundering programs under
			 subsection (h) of section 5318 of that title.
					(B)Final
			 ruleNot later than 270 days after the date of enactment of this
			 Act, the Secretary of the Treasury shall publish the rule described in this
			 subsection in final form in the Federal Register.
					(C)ExclusionsAny
			 rule promulgated under this subsection shall exclude from the category of
			 persons involved in forming a corporation or limited liability company—
						(i)any
			 government agency; and
						(ii)any
			 attorney or law firm that uses a paid formation agent operating within the
			 United States to form the corporation or limited liability company.
						4.Studies and
			 reports
			(a)Other legal
			 entitiesNot later than 2
			 years after the date of enactment of this Act, the Comptroller General of the
			 United States shall conduct a study and submit to the Congress a report—
				(1)identifying each
			 State that has procedures that enable persons to form or register under the
			 laws of the State partnerships, trusts, or other legal entities, and the nature
			 of those procedures;
				(2)identifying each
			 State that requires persons seeking to form or register partnerships, trusts,
			 or other legal entities under the laws of the State to provide information
			 about the beneficial owners (as that term is defined in section 5333(d)(1) of
			 title 31, United States Code, as added by this Act) or beneficiaries of such
			 entities, and the nature of the required information;
				(3)evaluating whether
			 the lack of available beneficial ownership information for partnerships,
			 trusts, or other legal entities—
					(A)raises concerns
			 about the involvement of such entities in terrorism, money laundering, tax
			 evasion, securities fraud, or other misconduct; and
					(B)has impeded
			 investigations into entities suspected of such misconduct; and
					(4)evaluating whether
			 the failure of the United States to require beneficial ownership information
			 for partnerships and trusts formed or registered in the United States has
			 elicited international criticism and what steps, if any, the United States has
			 taken or is planning to take in response.
				(b)Effectiveness of
			 incorporation practicesNot later than 5 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 conduct a study and submit to the Congress a report assessing the effectiveness
			 of incorporation practices implemented under this Act and the amendments made
			 by this Act in—
				(1)providing law
			 enforcement agencies with prompt access to reliable, useful, and complete
			 beneficial ownership information; and
				(2)strengthening the capability of law
			 enforcement agencies to combat incorporation abuses, civil and criminal
			 misconduct, and detect, prevent, or punish terrorism, money laundering, tax
			 evasion, or other misconduct.
				
